Title: To George Washington from Brigadier General James Mitchell Varnum, 15 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Woodberry [N.J.] 15th Novr 1777; 11 oCk A.M.

I was a great part of last light in Fort Mifflin; It is greatly shattered, but very defensible, had we the Men mentioned in my letter of yesterday. I shall send two Hundred Militia in this Night, They will be able to Work, & fight upon Occasion. What put it into the Enemy’s Head, I cant say, But they kept up a constant Cannonade and Bombardment all the Night, so as to prevent, in a great Measure, the necessary Repairs in the Breiches. I am under the Necessity of beseeching your Excellency to send a General Officer, whose concurring Sentiments, or Orders, should he be of superior Standing, will be very advantageous. The Objects here are so various that I cannot fully do what I know is essential to the Service—The Militia are without a Commander—It is very difficult getting Matters done in a speedy Manner. I am obliged to attend every department myself. I do not make this Request because I am not fond of commanding, But from a Consciousness that the Service demands it—We want another commanding Officer of Artillery, & more Artillery Men. Indeed, I think a Field Officer of Artillery should be here. Capt. Lee will do all that a brave, good Officer can; but a Shot may claim; then we should be badly off indeed. I am just informed the Shipping are in Motion—Our Battery below, has just opened. I am your Excellency’s most obdt Servant,

J.M. Varnum


N.B. Should The Shipping play upon the Island, we must evacuate it; But I am in hopes we shall keep them down.

